NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2009-3156


                                KIMBERLY DENSON,

                                                      Petitioner,

                                           v.

                      DEPARTMENT OF VETERANS AFFAIRS,

                                                      Respondent.


        George C. Nicols, Attorney at Law, PLLC, of Jackson, Mississippi, argued for
petitioner.

       Kenneth M. Dintzer, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent. On
the brief were Tony West, Assistant Attorney General, Jeanne E. Davidson, Director,
Franklin E. White, Jr., Assistant Director, and Scott A. MacGriff, Trial Attorney.

Appealed from: Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                    2009-3156


                               KIMBERLY DENSON,

                                                     Petitioner,

                                         v.

                     DEPARTMENT OF VETERANS AFFAIRS,

                                                     Respondent.




                                  Judgment


ON APPEAL from the       Merit Systems Protection Board

in CASE NO(S).           AT0752080612-I-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (GAJARSA, PLAGER and LINN, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED November 12, 2009                   /s/ Jan Horbaly
                                         Jan Horbaly, Clerk